        Case: 3:19-cr-00006-WHR Doc #: 42 Filed: 10/05/20 Page: 1 of 1 PAGEID #: 140
 MIE 2
 Revised 11/19

                                              UNITED STATES GOVERNMENT
                                                           MEMORANDUM

      DATE: 09/30/2020

        TO: Honorable Walter Herbert Rice
            United States District Judge

      FROM Marquez F. Harris
           United States Probation Officer

        RE: BANKS, Timothy Kyle                         Special Assessment: $100.00 (Balance $100.00)
            Docket No.: 19-CR-00006-01                  Restitution: $531.92 (Balance $531.92)
            Criminal Monetary Penalties                 Fine: N/A


 The above-named person under supervision has been ordered by the Court to pay criminal monetary
 penalties as noted above. The probation department has reviewed the person under supervision’s financial
 situation and makes the following recommendation for the Court’s approval of the initial monthly
 payment schedule.

 RESTITUTION

 TIMOTHY BANKS is to make restitution payments at a rate of $50.00 per month by the 30th day of the
 month beginning 10/30/2020.

 NOTE: Money received is applied to Court-ordered payments in the following order: 1) Special
 Assessment; 2) Restitution and 3) Fine.


Submitted By:    s/Marquez F. Harris              Approved By: s/Dion J. Thomas
                 United States Probation                       Deputy Chief United States Probation
                 Officer                                       Officer
                 (313) 234-5430                                (313) 234-5468

  x
      Approved
      Not Approved

                                                         (tp - per Judge Rice
                                                         authorization after
                                                         his review)             10-02-2020
                                 Walter Herbert Rice                            Date
                                 United States District Judge
